            Case 4:19-cv-00234-JM Document 19 Filed 06/06/19 Page 1 of 16




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

PEGGY JONES                                                                          PLAINTIFF

V.                            Case No. 4:19-CV-234-JM

LARRY JEGLEY, Prosecuting Attorney for Pulaski County,
In His Official Capacity; SYBAL JORDAN HAMPTON, In Her
Official Capacity As A Member Of The Arkansas Ethics
Commission; TONY JUNEAU, In His Official Capacity As A
Member Of The Arkansas Ethics Commission;
ASHLEY DRIVER YOUNGER, In Her Official Capacity As A
Member Of The Arkansas Ethics Commission; ALICE L.
EASTWOOD, In Her Official Capacity As A
Member Of The Arkansas Ethics Commission; LORI KLEIN, In
Her Official Capacity As A Member Of The Arkansas
Ethics Commission                                                                DEFENDANTS

               RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION

       Defendants offer the following response in opposition to Plaintiff’s motion for

preliminary injunction. Plaintiff’s motion should be denied, and the case dismissed. First and

foremost, Plaintiff does not have standing because she is not under prosecution, she has not

engaged in conduct that would subject her to prosecution, and she fails to present an actual,

ongoing case or controversy within the meaning of Article III of the United States Constitution.

Moreover, Plaintiff has not shown, and cannot show, that Ark. Code Ann. § 7-6-203(e) is

unconstitutional. The Court should deny Plaintiff’s constitutional challenge.

       I.       INTRODUCTION

       Plaintiff, Peggy Jones, brings a challenge to the constitutionality of Ark. Code Ann. § 7-

6-203(e), under the First Amendment to the United States Constitution, stating it is not closely

drawn to address an important governmental interest. Plaintiff further contends that the statute is

overbroad because it bars all contributions to political campaigns more than two years before an



                                                1
          Case 4:19-cv-00234-JM Document 19 Filed 06/06/19 Page 2 of 16




election. Plaintiff claims to be a resident of Pulaski County, Arkansas, who desires to contribute

to unidentified political candidates for the 2022 election cycle. (Doc. No. 1, ¶ 6). However,

Plaintiff states Ark. Code Ann. § 7-6-203(e) in its current form prevents her from doing so until

after May 2020. (Doc. No. 1, ¶ 6). It is Plaintiff’s contention that Pulaski County Prosecutor

Larry Jegley would be responsible for prosecuting Plaintiff in the event she were to contribute

earlier than Ark. Code Ann. § 7-6-203(e) currently permits. (Doc. No. 1, ¶ 7). And, in the event

that she contributes earlier than permitted, Plaintiff states that the named members of the

Arkansas Ethics Commission are empowered by Ark. Code Ann. § 7-6-218 to levy fines against

any such candidate who accepted a potentially premature contribution in violation of Ark. Code

Ann. § 7-6-203(e). (Doc. No. 1, ¶ 8).

       Plaintiff is currently free to donate to candidates of her choosing, but is currently hesitant

to do so in light of potential prosecution of herself and the potential for fines against her chosen

candidates. There are currently no criminal charges pending against the Plaintiff under Ark.

Code Ann. § 7-6-203(e). The complaint does not allege that Plaintiff or any other person has

served a sentence, paid a fine, or otherwise endured punishment by the State for violation of Ark.

Code Ann. § 7-6-203(e). Nor does the complaint allege any candidate has been fined for any

violation of Ark. Code Ann. § 7-6-203(e).

       II.     STANDARD OF REVIEW

       Statutes are presumed to be constitutional, and Courts do not concern themselves with the

merits of statutory policy. See INS v. Chadha, 462 U.S. 919, 944 (1983) (“We begin, of course,

with the presumption that the challenged statute is valid. Its wisdom is not the concern of the

courts; if a challenged action does not violate the Constitution, it must be sustained”); see also

Fairbank v. United States, 181 U.S. 283, 285 (1901) (“The constitutionality of an act of



                                                 2
          Case 4:19-cv-00234-JM Document 19 Filed 06/06/19 Page 3 of 16




Congress is a matter always requiring the most careful consideration. The presumptions are in

favor of constitutionality, and before a court is justified in holding that the legislative power has

been exercised beyond the limits granted, or in conflict with restrictions imposed by the

fundamental law, the excess or conflict should be clear.”); Estate of Branson v. O.F. Mossberg &

Sons, 221 F.3d 1064, 1064 n. 4 (8th Cir. 2000) (“[S]tate statutes are presumed constitutional, and

the plaintiff has the burden to show otherwise.”). “[T]he elementary rule is that every reasonable

construction must be resorted to, in order to save a statute from unconstitutionality.” Edward J.

DeBartolo Corp. v. Florida Gulf Coast Building & Constr. Trades Council, 485 U.S. 568, 575

(1988) (quoting Hooper v. California, 155 U.S. 648, 657 (1895)). Restrictions on political

contributions will be upheld if “the State demonstrates a sufficiently important interest and

employs means closely drawn to avoid unnecessary abridgment of associational freedoms.”

McCutcheon v. Federal Election Comm’n, 572 U.S. 185, 197 (2014) (quoting Buckley v. Valeo,

424 U.S. 1, 25 (1976)).

       Furthermore, the United States Supreme Court and the Eighth Circuit Court of Appeals

have made clear that a request for preliminary injunction is an extraordinary and drastic remedy,

and should not be granted unless a plaintiff clearly carries his or her burden of persuasion. See

Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (“It frequently is observed that a preliminary

injunction is an extraordinary and drastic remedy, one that should not be granted unless the

movant, by a clear showing, carries the burden of persuasion.”); Sanborn Mfg. Co. v.

Campbell/Hausfield Scott Fetzer Co., 997 F.2d 484, 485-86 (8th Cir. 1993) (the burden on the

movant “is a heavy one”). In this case, Plaintiff cannot meet the four elements set forth in

Dataphase Systems, Inc. v. C L Systems, Inc., 640 F.2d 109 (8th Cir. 1981). The motion for

preliminary injunction should be denied.



                                                 3
          Case 4:19-cv-00234-JM Document 19 Filed 06/06/19 Page 4 of 16




       III.    ARGUMENT

               A. Plaintiff does not have standing.

       Plaintiff’s request for preliminary injunction should be denied, and the complaint

dismissed, because Plaintiff cannot meet the necessary elements to establish standing and, thus,

confer jurisdiction on this Court. The party invoking federal jurisdiction bears the burden of

establishing the elements of standing. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992);

Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547-49 (2016). “[A] federal court lacks jurisdiction

over a case unless the plaintiff has standing to sue under Article III of the Constitution.” Miller

v. Redwood Toxicology Lab., Inc., 688 F.3d 928, 935 (8th Cir. 2012). Accordingly, “[w]hether

there is Article III standing to hear a claim is always an antecedent question.” Id. (citing Steel

Co. v. Citizens for a Better Env’t, 523 U.s. 83, 94-96 (1998)). Article III of the United States

Constitution grants the judicial branch the authority to adjudicate “cases” and “controversies.”

Id. “In order to invoke the jurisdiction of the federal courts, the parties must demonstrate an

actual, ongoing case or controversy within the meaning of Article III of the Constitution.” Iron

Cloud v. Sullivan, 984 F.2d 241, 242 (8th Cir. 1993).

       Courts have “no business” deciding legal disputes or expounding on law in the absence of

a case or controversy. DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006). “The law of

Article III standing, which is built on separation-of-powers principles, serves to prevent the

judicial process from being used to usurp the powers of the political branches.” Clapper v.

Amnesty Int’l. USA, 568 U.S. 398, 408 (2013) (citations omitted). An “actual controversy” must

exist at the beginning of the case, and must persist through “all stages” of the litigation. Alvarez

v. Smith, 558 U.S. 87, 92 (2009); see also Preiser v. Newkirk, 422 U.S. 395, 401 (1975) (“The

rule in federal cases is that an actual controversy must be extant at all stages of review, not



                                                 4
          Case 4:19-cv-00234-JM Document 19 Filed 06/06/19 Page 5 of 16




merely at the time the complaint is filed.”). A federal court is not empowered “to give opinions

upon moot questions or abstract propositions, or to declare principles or rules of law which

cannot affect the matter in issue in the case before it.” Church of Scientology v. United States,

506 U.S. 9, 12 (1992) (internal quotation marks omitted). Nor is a federal court empowered with

“an unconditioned authority to determine the constitutionality of legislative or executive acts.”

Valley Forge Christian Coll. v. Am. Utd. for Sep. of Church and State, Inc., 454 U.S. 464, 471

(1982). “Relaxation of standing requirements is directly related to the expansion of judicial

power.” Clapper, 568 U.S. at 408-09 (quoting United States v. Richardson, 418 U.S. 166, 188

(1974) (Powell, J., concurring)).

       Article III standing “focuses on the party seeking to get his complaint before a federal

court and not on the issues he wishes to have adjudicated.” Flast v. Cohen, 392 U.S. 83, 99

(1968). To establish standing under Article III, a plaintiff must show that: (1) he or she

personally has suffered some actual or threatened injury as a result of the allegedly illegal law;

(2) the injury can fairly be traced back to the challenged action of the defendant; and (3) the

injury is likely to be redressed by a favorable decision by the Court. See Valley Forge Christian

Coll., 454 U.S. at 472. Although a plaintiff “does not have to await the consummation of

threatened injury to obtain preventative relief[,]” the injury must all the same be “certainly

impending[.]” Id. Standing is “assessed under the facts existing when the complaint is filed.”

Lujan, 504 U.S. at 560 (plurality opinion). It is a jurisdictional issue that this Court “is bound to

ask and answer for itself, even when not otherwise suggested.” Steel Co. v. Citizens for a Better

Env’t, 523 U.S. 83, 94 (1998). “As a general rule, a plaintiff may only assert his own injury in

fact and ‘cannot rest his claim to relief on the legal rights or interests of third parties.’” Hodak v.

City of St. Peters, 535 F.3d 899, 904 (8th Cir. 2008) (quoting Warth v. Seldin, 422 U.S. 490, 498-



                                                  5
          Case 4:19-cv-00234-JM Document 19 Filed 06/06/19 Page 6 of 16




99 (1975)). As such, a party must establish Article III standing “to assert this claim against these

defendants.”   Duit Construction Co., Inc. v. Bennett, 796 F.3d 938, 939 (8th Cir. 2015)

(emphasis in original) (citing DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006)).

       More particularly, “in the First Amendment context, even though Plaintiffs are not

required to await and undergo a criminal prosecution, they must face a credible threat of present

or future prosecution under the statute for a claimed chilling effect to confer standing to

challenge the constitutionality of a statute that both provides for criminal penalties and abridges

First Amendment rights.” Zanders v. Swanson, 573 F.3d 591, 593 (8th Cir. 2009) (emphasis

added) (citing Babbitt v. United Farm Workers Nat’l Union, 442 U.S. 289, 298 (1979); Minn.

Citizens Concerned for Life v. FEC, 113 F.3d 129, 131 (8th Cir. 1997)). Although a chilling

effect alone could constitute an injury for standing purposes, it must still be objectively

reasonable. Id. at 593-94 (citing St. Paul Area Chamber of Commerce v. Gaertner, 439 F.3d

481, 487 (8th Cir. 2006); Republican Party of Minn. v. Klobuchar, 381 F.3d 785, 792 (8th Cir.

2004)). Therefore, it reasonably follows that the party challenging a statute on the basis of a

chilling effect on his or her First Amendment rights “‘must present more than allegations of a

subjective chill,’ however, and must allege a ‘specific present objective harm or a threat of

specific future harm’ to establish standing.” Miller v. City of St. Paul, 823 F.3d 503, 506 (8th

Cir. 2016) (quoting Eckles v. City of Corydon, 341 F.3d 762, 767 (8th Cir. 2003)).

       “[A] plaintiff ‘suffers Article III injury when [he or she] must either make significant

changes … to obey the regulation, or risk a criminal enforcement action by disobeying the

regulation.’” Zanders, 573 F.3d at 594 (quoting Minn. Citizens, 113 F.3d at 131). In other

words, plaintiffs must “assert[] facts that affirmatively and plausibly suggest that they are indeed

subject to a credible threat of prosecution under the statute for engaging in the conduct for which



                                                 6
          Case 4:19-cv-00234-JM Document 19 Filed 06/06/19 Page 7 of 16




they invoke constitutional protection.” Id. (citing Stalley v. Catholic Health Initiatives, 509 F.3d

517, 521 (8th Cir. 2007); Klobuchar, 381 F.3d at 792-93); see also Turkish Coalition of America,

Inc. v. Bruininks, 678 F.3d 617, 622 (8th Cir. 2012).

        In this case, Plaintiff is not under prosecution.       Nor is Plaintiff under threat of

prosecution. Moreover, Plaintiff alleges she is refraining from engaging in conduct prohibited

by Ark. Code Ann. § 7-6-203(e). However, Plaintiff is in no realistic danger of sustaining any

actual, or threatened, injury as a result of the application of the challenged statute against her.

Plaintiff has not stated, with particularity, and in accordance with Fed. R. Civ. P. 8(a), any

certain candidate or campaign she wishes to support with campaign contributions. Nor has

Plaintiff stated or acknowledged any alternative option for her potential contributions, or whether

any exploratory committee exists. Plaintiff also has not stated if any such candidate announced

their intention to run for office.

        “Here, however, Plaintiff[]… do[es] not face a credible threat of prosecution–the ‘risk’

[she] face[s] is too speculative.”    Zanders, 573 F.3d 591, 594.       Certainly, in light of the

preceding law and information, there is no actual or ongoing case or controversy within the

meaning of the United States Constitution. Because there is no case or controversy before this

Court, Plaintiff consequently lacks standing to challenge the constitutionality of Ark. Code Ann.

§ 7-6-203(e). And, in any event, any person who actually is charged with a violation of Ark.

Code Ann. § 7-6-203(e) may then assert a constitutional challenge against the statute in defense

against the misdemeanor charge, assuming for argument purposes any such prosecutor exercises

prosecutorial discretion to pursue any such charge. Then, at that point, any such person would,

plainly, have standing to do so. Nevertheless, a person who is not under prosecution should not

be permitted to file suit in federal court to seek an advisory opinion, and it is objectively



                                                 7
          Case 4:19-cv-00234-JM Document 19 Filed 06/06/19 Page 8 of 16




unreasonable under these circumstances for Plaintiff to allege a First Amendment chilling effect.

See Miller, 823 F.3d 503, 506. It suffices to say that Plaintiff does not have standing; this

prevents the Court from addressing her preliminary injunction request, accordingly.

Alternatively, the Court should deny her request for preliminary injunction.

               B. All members of the Ethics Commission are entitled to sovereign immunity
                  and should be dismissed.

       Sovereign immunity bars Plaintiff’s complaint, and by extension her request for

preliminary injunction, against the named members of the Arkansas Ethics Commission. In Ex

Parte Young, 209 U.S. 123, 15 (1908), “the Supreme Court held that the Eleventh Amendment

does not bar a suit against a state official to enjoin enforcement of an allegedly unconstitutional

statute, provided that ‘such officer [has] some connection with the enforcement of the act.’”

Reprod. Health Servs. v. Nixon, 428 F.3d 1139, 1145 (8th Cir. 2005) (emphasis added). Absent

that connection, the officer “is merely … a representative of the state,” and Eleventh Amendment

immunity applies. Ex Parte Young, 209 U.S. at 157; see also Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100-03 (1984). The Supreme Court has explained that the purpose

behind the Ex Parte Young doctrine and the limited circumstances under which sovereign

immunity does not bar a suit against State officials: “Rest[ing] on the premise—less delicately

called a fiction—that when a federal court commands a state official to do nothing more than

refrain from violating federal law, he [or she] is not the State for sovereign-immunity purposes.

The doctrine is limited to that precise situation.” VA Office for Protection & Advocacy v.

Stewart, 563 U.S. 247, 255 (2011) (emphasis added). This is narrowly applied to prospective

injunctive relief designed to remedy ongoing violations of federal law by State actors. Green v.

Mansour, 474 U.S. 64, 68 (1985); see also Papasan v. Allain, 478 U.S. 64, 68 (1985).




                                                8
         Case 4:19-cv-00234-JM Document 19 Filed 06/06/19 Page 9 of 16




       Plaintiff is not a political candidate; rather, she is a private citizen who wishes to

contribute to political campaigns more than two years before an election. (Doc. No. 1, ¶ 6; Doc.

No. 14, p. 1). Because the Arkansas Ethics Commission members are empowered to levy fines

against candidates who accept contributions beyond what is permitted in accordance with Ark.

Code Ann. § 7-6-203(e), Plaintiff has sued the Commission’s individual members as mere

representatives of the State. (Doc. No. 1, ¶ 8). Importantly, Plaintiff fails to allege that the

Ethics Commission has committed or continues to commit any ongoing action that violates her

rights under the United States Constitution. To the contrary, any potential violation(s) of Ark.

Code Ann. § 7-6-203(e) would be enforced by the Pulaski County Prosecutor against Plaintiff, as

a private citizen and non-candidate – but not by the Arkansas Ethics Commission. (Doc. No. 1,

¶¶ 6-8). The Arkansas Ethics Commission has no say, at all, about whether or not the Pulaski

County Prosecutor, or any of the other prosecutors for the remaining 74 counties in Arkansas,

exercises discretion about whether to enforce Ark. Code Ann. § 7-6-203(e). Consequently, all of

the members of the Arkansas Ethics Commission are entitled to sovereign immunity, and

Plaintiff’s complaint against them is barred by sovereign immunity. Therefore, even assuming

the Court finds the Plaintiff has standing, her request for preliminary injunction against the

Arkansas Ethics Commission members should be denied, and the complaint against them should

be outright dismissed.

               C. The Court should abstain and defer to the authority of State Courts to
                  interpret Arkansas law.

       Additionally, or in the alternative, the Court should abstain from addressing the

constitutionality of Ark. Code Ann. § 7-6-203(e) and defer to the authority of the Arkansas state

courts to interpret Arkansas state law. See e.g. Virginia v. Am. Booksellers Ass’n, Inc., 484 U.S.

383, 397-98 (1988) (noting that if a state law is readily susceptible to a narrowing construction


                                                9
           Case 4:19-cv-00234-JM Document 19 Filed 06/06/19 Page 10 of 16




that would make it constitutional under First-Amendment challenge, then the statute will be

upheld; noting that the state appellate court had not had the opportunity to consider the statute in

question; and certifying a question to the state supreme court regarding what meaning should be

given to a statute prohibiting display of certain materials in a manner whereby juveniles may

examine or peruse the materials). Any application of the challenged statute would and will take

place in the Arkansas state court system. There, assuming a prosecutor exercises discretion and

elects to prosecute a party for an alleged violation of the statute, such a party will have the

opportunity to challenge the statute’s constitutionality and obtain a state-court ruling on the

matter.

          Here, Plaintiff has not been charged with violation of Ark. Code Ann. § 7-6-203(e), or so

much as made an allegation that the Pulaski County Prosecutor has threatened her with

prosecution. Indeed, Plaintiff’s complaint does not allege any person has been threatened with

prosecution for allegedly violating the statute, that any person has been charged with violating

the statute, that any person has been found guilty of violating the statute, that any person has paid

a fine for violating the statute, or that any person has otherwise endured punishment by the State

for violation of Ark. Code Ann. § 7-6-203(e). Nor does the complaint allege that any person has

been convicted under this law without the opportunity to challenge the law in state court. Any

person charged under Ark. Code Ann. § 7-6-203(e) will have the opportunity to bring the same

constitutional challenges that the Plaintiff seeks to bring in this case. And, in any such case,

either that particular Defendant will prevail on his or her constitutional argument, or if a lower

court sustains the statute, the Defendant will have the opportunity to appeal and the Arkansas

Supreme Court can have the opportunity to ultimately consider and decide the issue.




                                                 10
         Case 4:19-cv-00234-JM Document 19 Filed 06/06/19 Page 11 of 16




       The Arkansas Supreme Court should have the first opportunity to consider the

constitutionality of Ark. Code Ann. § 7-6-203(e). If the statute is enforced as Plaintiff contends

it might be enforced, a state appeal presenting the constitutional question may be pursued in

ordinary course without irreparable harm to Plaintiff or others actually charged under the statute.

Therefore, this Court should abstain and defer to the authority of the Arkansas courts to interpret

state law. Erzonznik v. City of Jacksonville, 422 U.S. 205, 216 (1975) (“[W]hen considering a

facial challenge it is necessary to proceed with caution and restraint, as invalidation may result in

unnecessary interference with a state regulatory program. In accommodating these competing

interests the Court has held that a state statute should not be deemed facially invalid unless it is

not readily subject to a narrowing construction by the state courts, and its deterrent effect on

legitimate expression is both real and substantial.”) (internal citations omitted); United Food &

Commercial Workers Intern. Union, AFL-CIO, CLC v. IBP, Inc., 857 F.2d 422, 431 (8th Cir.

1988) (“[A] state statute should be deemed facially invalid only if (1) it is not readily subject to a

narrowing construction by the state courts and (2) its deterrent effect on legitimate expression is

both real and substantial. In considering the possibility of a narrowing construction, however,

the court must bear in mind that federal courts are generally without authority to construe or

narrow state statutes. Federal courts do not sit as a super state legislature, and may not impose

their own narrowing construction if the state courts have not already done so.”) (internal citations

and quotations omitted). For this reason, the Court should deny Plaintiff’s request and dismiss.

               D. Ark. Code Ann. § 7-6-203(e) is constitutional because it supports a ban on
                  corruption, which is an important governmental interest, and its
                  timeframe is reasonably drawn to accomplish this important
                  governmental interest.

       In the event the Court is not inclined to agree with the preceding arguments, Ark. Code

Ann. § 7-6-203(e) still satisfies the closely-drawn test pursuant to Buckley v. Valeo, 424 U.S. 1,

                                                 11
         Case 4:19-cv-00234-JM Document 19 Filed 06/06/19 Page 12 of 16




25 (1976). This test requires the Court to “assess the fit between the stated governmental

objective and the means selected to achieve that objective.” McCutcheon v. Federal Election

Comm’n, 572 U.S. 185, 199. This test applies to both temporal limitations on contributions and

dollar limitations on contributions. Zimmerman v. City of Austin, Texas, 881 F.3d 378, 391 (5th

Cir. 2018); see also Thalheimer v. City of San Diego, 645 F.3d 1109, 1122 (9th Cir. 2011) (“[A]

temporal ban is an even more ‘marginal restriction upon the contributor’s ability to engage in

free communication’ than a dollar cap.”) (quoting Buckley, 424 U.S. at 20-21) (emphasis

added)). Federal courts should not be in the business of fine-tuning rules on campaign limits and

time restrictions. See Nixon v. Shrink Missouri PAC, 528 U.S. 377, 387-88 (2000) (quoting

Buckley, 424 U.S. at 30) (dollar amount of contribution limit need to be “fine-tuned); see also

O’Toole v. O’Connor, 802 F.3d 783, 791 (6th Cir. 2015) (“while the specific time limit … may

appear arbitrary, it is exactly this type of line-drawing” that federal courts have been cautioned

against wading into.)).

       More particularly to the Buckley closely-drawn test, and as Plaintiff acknowledges and

assumes, preventing corruption or the appearance of corruption is a legitimate governmental

interest. McCutcheon, 572 U.S. at 207. (Doc. No. 14, p. 6). Indeed, “[t]he importance of the

governmental interest in preventing [corruption] has never been doubted.” Federal Election

Com’n v. Beaumont, 539 U.S. 146, 154 (2003) (quoting First Nat. Bank of Boston v. Bellotti, 435

U.S. 765, 788, n. 26 (1978)). And, combatting the appearance of corruption is a governmental

concern of nearly the same magnitude as combatting actual corruption itself. Wagner v. FEC,

793 F.3d 1, 8 (D.C. Cir. 2015) (en banc) (appearance of corruption “threatens ‘confidence in the

system of representative Government.”)). Therefore, it reasonably follows that not only is “the

Government’s interest in preventing quid pro quo corruption or its appearance … sufficiently



                                               12
         Case 4:19-cv-00234-JM Document 19 Filed 06/06/19 Page 13 of 16




important,” but also “the same interest may properly be labeled compelling, so that interest

would satisfy even strict scrutiny.” McCutcheon, 572 U.S. at 199. Further, contributions distant

from election day “can increase the appearance of impropriety and the risk of actual bias.”

O’Toole, 802 F.3d at 790 (upholding denial of preliminary injunction against Ohio statute

permitting only 120 day window for judicial candidates to solicit and accept campaign

contributions)); see also North Carolina Right to Life, Inc. v. Bartlett, 168 F.3d 705, 715 (4th

Cir. 1999), cert. denied, 528 U.S. 1153 (2000); Thalheimer, 645 F.3d at 1121-24.

       Additionally, “[t]he First Amendment does not require [the government] before enacting

[legislation], to conduct new studies or produce evidence independent of that already generated

by other [governments], so long as whatever evidence the [government] relies upon is reasonably

believed to be relevant to the problem the [government] addresses.” Shrink Missouri PAC, 528

U.S. at 393, n.6 (quoting Renton v. Playtime Theatres, Inc., 475 U.S. 41, 51-52 (1986)). And,

the Supreme Court has acknowledged that its own decisions have created a reliance interest on

and for the government. Indeed, “Buckley has promoted considerable reliance. Congress and

state legislatures have used Buckley when drafting campaign finance laws.” Randall v. Sorrell,

548 U.S. 230, 244 (2006). Therefore, the State is entitled to rely on the governmental interest

identified in Buckley, repeated many times since the Buckley decision, that it has a “strong

interest … in combatting corruption and its appearance.” McCutcheon, 572 U.S. at 227.

       In this matter, the State submits that Ark. Code Ann. § 7-6-203(e) advances a legitimate

governmental interest, consistent with United States Supreme Court precedence: prevention of

corruption and the appearance of such. And, in light of the preceding law, the State is not

required to provide proof of actual corruption, or the appearance of such. All the same, the Court

need not look farther than relatively recent developments concerning members of the Arkansas



                                               13
         Case 4:19-cv-00234-JM Document 19 Filed 06/06/19 Page 14 of 16




General Assembly, relative to the influence of campaign contributions. Alternatively, more

relative to the time in which the statute was enacted, there was still evidence of corruption in

Arkansas politics, which may be exemplified by a conviction in the mid-90s of a state

constitutional officer(s). Furthermore, unlike the other six portions that have been struck as

unconstitutional, this section of the statute has stood the test of time – without challenge – for

more than twenty years. See e.g. Arkansas Right to Life State Political Action Committee v.

Butler, 29 F.Supp.2d 540 (W.D. Ark. 1998). The fact that this statute has lasted so long without

challenge is determinative of its success in achieving that which it was designed to do, consistent

with the expressed will of the Arkansas voters.

       The State is also entitled to rely upon Congressional precedent. See Randall v. Sorrell,

548 U.S. at 244. And, as stated, the farther out a campaign contribution is provided, the greater

the likelihood of impropriety or bias, or the appearance of such. O’Toole, 802 F.3d at 790. Two

years is not unreasonable, particularly when taking into consideration that if Plaintiff’s request is

granted, there is nothing in place to prevent a potential candidate from fundraising or accepting

campaign contributions for office multiple terms into the future. Stated differently, this could

enable a candidate for an office opening to accept contributions before one, two, or even three

terms of the incumbent’s office have expired. Altogether, the temporal restrictions of Ark. Code

Ann. § 7-6-203(e) advance a legitimate governmental interest and the mean selected is

reasonable. The Court should uphold the constitutionality of Ark. Code Ann. § 7-6-203(e).

       Pleading further, to any and all extent that Plaintiff seeks to argue that the State must

affirmatively prove Ark. Code Ann. § 7-6-203(e) accomplishes what is required within

constitutional means, it would appear that Plaintiff argues the burden is on the State to provide

evidence that corruption has not occurred due to the adoption of Ark. Code Ann. § 7-6-203(e)



                                                  14
         Case 4:19-cv-00234-JM Document 19 Filed 06/06/19 Page 15 of 16




more than twenty years ago. This is generally frowned upon. See U.S. v. Ollie, 442 F.3d 1135,

1143 (8th Cir. 2006) (“We understand that the law generally frowns on requiring a party to prove

a negative.”). To prove a negative is purely artificial and formal. Davis v. U.S., 160 U.S. 469,

490 (1895). Indeed, “[s]ince as a practical matter it is never easy to prove a negative, it is hardly

likely that conclusive factual data could ever be assembled. For much the same reason, it cannot

positively be demonstrated that enforcement of the criminal law is either more or less

effective…” Elkins v. U.S., 364 U.S. 206, 218 (1960). As the Supreme Court put it long ago:

       To establish the truth of the answer would, in many cases, require the party to
       prove a negative. Take the points raised in the case. How can a man who has
       lived forty or fifty years prove that he never had dyspepsia or a diarrhea, or any
       disease of the heart or bowels? And how can he prove that his habits of life have
       always been correct, and that he never drank ardent spirits to the extent of
       intemperance? While it may be easy enough to prove the affirmative of one of
       these questions, it is next to impossible to prove the negative.

Piedmont & Arlington Life Ins. Co. v. Ewing, 92 U.S. 377, 378 (1875).

       Therefore, for all of these reasons, the Court should not grant Plaintiff’s request for the

Court to reject the line drawn by the Arkansas General Assembly in Ark. Code Ann. § 7-6-

203(e). It should deny Plaintiff’s motion.

       IV.     CONCLUSION

       Plaintiff’s request for preliminary injunction should be denied. Plaintiff has failed to

establish standing, or the existence of an actual case or controversy. In addition, the members of

the Arkansas Ethics Commission are entitled to sovereign immunity from Plaintiff’s complaint

and request, and therefore should be dismissed from this matter. Further, Arkansas courts should

first have an opportunity to first address the constitutionality of Ark. Code Ann. § 7-6-203(e) at

the appropriate time and through the appropriate means. Lastly, Ark. Code Ann. § 7-6-203(e)




                                                 15
         Case 4:19-cv-00234-JM Document 19 Filed 06/06/19 Page 16 of 16




still withstands Plaintiff’s constitutional arguments and satisfies the Buckley test. Thus, for all

these reasons, the Court should deny Plaintiff’s request.

                                              Respectfully submitted,
                                              LESLIE RUTLEDGE
                                              Attorney General

                                      By:     Daniel L. McFadden
                                              Ark Bar No. 2011035
                                              Assistant Attorney General
                                              Arkansas Attorney General’s Office
                                              323 Center Street, Suite 200
                                              Little Rock, AR 72201
                                              PH: (501) 371-2301
                                              Fax: (501) 682-2591
                                              Email: daniel.mcfadden@arkansasag.gov

                                              Attorney for Defendants




                                                16
